Exhibit 3A 8743-86 FILED JUN 15 1979(10 AM) /s/ SECRETARY OF STATE CERTIFICATE OF INCORPORATION OF HOSPITAL MORTGAGE GROUP, INC. 1.The name of the corporation is HOSPITAL MORTGAGE GROUP, INC. -2.The address of its registered office in the State of Delaware is 100 West Tenth Street, in the City of Wilmington, County of New Castle. The name of its registered agent at such address is The Corporation Trust Company. 3.The nature of the business or purposes to be conducted or promoted is: To engage in the business of investing in, purchasing or otherwise acquiring, for cash or for other property, or through the issuance of securities of the corporation, and holding or retaining for investment, full or participating interests of any type, in real, personal or mixed, tangible or intangible, property of-any kind wher- ever located, including, without limitation, the following: (a) obligations or securities which are secured by mortgages on real property; (u) rents, lease payments, or other income from, or profits from, or the equity or ownership of real property or any other interest therein; (c) deeds of trust or other security interests in real property or in rights or interests, including leasehold interests, in real property and buildings, structures, improvements, furniture, fixtures located on or used in connection with land and rights in land, or interests therein; and (d) securities of every nature, whether or not secured by mortgages; and To otherwise engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. 4.The total number of shares of capital stock which the corporation shall have authority to issue is as follows: (a)One Million Five Hundred Thousand (1,500,000) shares of Common Stock, and the par value of each of such shares is One Dollar ($1), amounting in the aggregate to One Million Five Hundred Thousand Dollars ($1,500,000;.Each share of Common Stock shall be issued subject to the following restrictions on the rights of any holders thereof to hold or transfer said share: (i)At such time as the Board of Directors shall make a good faith determination that ownership of Common Stock of the corporation may become concentrated to an extent which may prevent the corporation from qualifying as a real estate investment trust under the Internal Revenue Code of 1954, as amended, the corpora- tion shall thereafter have the power and right to refuse the transfer of any shares of Common Stock to any person or persons whose ownership thereof would result in the' aforementioned concentration, and in the event of such a refusal to transfer, the corpo- ration shall have the right to purchase said stock from the owner thereof at a price equal to the average of the closing sale prices of the corporation's Common Stock as reported during the fifteen (15) trading. days immediately preceding the date on which the Board of Directors directs the refusal to transfer such shares. (ii)At such time as the Board of Directors shall make a good faith determination that ownership of common Stock has become concentrated to the extent described in (i) above, the Board shall have the power to order any one or more holders of Common Stock whose ownership has resulted in or contributed to such concentration to promptly divest themselves of shares of common Stock, in sales to persons other than current stockholders whose ownership either prior to or following such transactions contributes to or would contribute to such concentration, suffi- cient in the aggregate to eliminate the degree of concentration in ownership of Common Stock described in (i) above; provided, however, that the Board shall, in ordering any divestiture hereunder, endeavor to allocate the burden of divestiture equitably among those holders of Common Stock whose ownership has contributed to the concentration described in (i.) above. (b)Two million (2,000,000) shares of Preferred Stock,and the par value of each-of such shares is One Dollar ($1), amounting in the aggregate to Two Million Dollars ($2,000,000).The Preferred Stock may be issued in one or more classes, and in one or more series within a class, with such voting rights, designations, preferences, qualifica- tions, privileges, limitations, options, conversion rights, restrictions and special or relative rights as may be stated in a resolution or resolutions providing for the issue of such shares adopted from time to time by the Board of Directors and without the necessity of any action by the stockholders. The Board of Directors may fix the status of any shares of - Preferred Stock redeemed, cancelled, surrendered for conver- sion or otherwise retired, and if previously Issued shares are reacquired and cancelled by the corporation, such a number of shares shall thereafter be considered as authorized and unissued shares. Notwithstanding the provisions of any such resolution, all Preferred Stock shall be subject to redemption at the direction of the Board of Directors at such time or times as the Board shall be of the opinion that ownership of stock of the corporation has or may become concentrated to an extent which may prevent the corporation from qualifying as a real estate investment trust under the Internal Revenue Code of 1954, as amended. In such event, the Board shall have the power, by lot or other means deemed equitable by them, to call for redemption sufficient shares of Preferred Stock to bring the direct or indirect ownership thereof into conformity with the requirements for such a real estate investment trust. The redemption price paid shall be as specified by the Board of Directors in its resolution designating the Preferred Stock. 5.The name and address of the sole incorporator is: Clinton A.
